NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: STEPHEN LAW,                             No. 16-60041

             Debtor.                            BAP No. 15-1248
______________________________

STEPHEN LAW,                                    MEMORANDUM*

                Appellant,

 v.

EZRA BRUTZKUS GUBNER LLP,

                Appellee.

                         Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Kurtz, Dunn, and Taylor, Bankruptcy Judges, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Chapter 7 debtor Stephen Law appeals pro se from an order of the

Bankruptcy Appellate Panel (“BAP”) dismissing his appeal as moot. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 158(d). We affirm.

      In his opening brief, Law fails to address the basis for the BAP’s order

dismissing his appeal. As a result, he has waived any challenges to the order. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not

raised by a party in its opening brief are deemed waived.”); Greenwood v. FAA, 28
F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant, and a bare assertion does not preserve a claim . . . .”).

      The BAP properly dismissed Law’s appeal of the bankruptcy court’s order

imposing conditions on the release of funds because the appeal was rendered moot

by Law’s later receipt of the funds at issue. See Vegas Diamond Props., LLC v.

FDIC, 669 F.3d 933, 936 (9th Cir. 2012) (“An appeal is moot if no present

controversy exists as to which an appellate court can grant effective relief.”).

      The BAP properly declined to address issues not addressed in the

bankruptcy court’s order that is the subject of this appeal. We also decline the

parties’ requests to address issues beyond the scope of this appeal.

      AFFIRMED.




                                           2                                   16-60041